Atkinson, J.
In an action of complaint for land the plaintiff and the defendant claimed under a common grantor, the former under a deed executed in 1881 and recorded in 1900, and the latter under a deed executed in 1903 and recorded in the same year. In connection with the junior deed the defendant set up that the plaintiff’s senior deed was executed without consideration, and that he (the defendant), without notice thereof, purchased in good faith and accepted the junior deed, which he caused to be duly recorded; whereupon it was claimed that the junior deed was!entitled to preference over the senior deed. The defendant also set up title by prescription, based on adverse possession under color of title. The judge directed a verdict'for the plaintiff, and the defendant excepted. Held:
1. The uneontradicted testimony of the common grantor shows that the senior deed was based on a valuable consideration.
2. The evidence was insufficient to establish a prescriptive title in the defendant. Both parties having introduced evidence, and the plaintiff having shown a better title from the common grantor, there was no error in directing a verdict in his favor.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.